Citation Nr: 1745585	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-10 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected depressive disorder. 

2.  Entitlement to an earlier effective date prior to March 27, 1995, for the grant of service connection for service-connected depressive disorder.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney




ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

With regard to the characterization of the Veteran's claim, the Board observes that he initially filed a claim of entitlement to service connection for a nervous condition, which was denied in the April 1996 rating decision.  However, the Board recharacterized the Veteran's claim as one for entitlement to service connection for "depressive disorder" in granting the claim in November 2010, as reflected on the previous page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

A claim for TDIU is considered part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the Veteran's representative has argued in his July 2016 statement, the Veteran's TDIU claim is part of his appeal for an increased initial rating for depressive disorder.  Thus, the record raises the issue of whether the Veteran is totally disabled based on his service-connected disability.  In a July 2017 statement, the Veteran's representative also indicated that he represented the Veteran with respect to all downstream issues with respect to his original service connection claim, which would include the claim for an effective date earlier than March 27, 1995, for the grant of service connection for his acquired psychiatric disorder.

The issues of entitlement to a rating in excess of 50 percent for depressive disorder from March 8, 2017, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period on appeal prior to March 8, 2017, the service-connected depressive disorder is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total occupational and social impairment.

2.  The Veteran submitted a claim for entitlement to service connection for a nervous condition in November 1990.  A February 1991 rating decision denied entitlement service connection for a nervous condition and the Veteran appealed that decision in April 1991.  

3.  The Board denied entitlement service connection for a nervous condition in November 1994.  The Veteran was notified of his rights to appeal this decision within 120 days of the Board's decision.  The Board's November 1994 decision denying entitlement to service connection for a nervous condition became final. 

4.  The Veteran's claim to reopen the issue of entitlement to service connection for a nervous condition was received March 27, 1995.  

5.  The Veteran's claim of entitlement to service connection for a nervous condition was recharacterized and granted in a November 2010 Board decision.  In a March 2011 rating decision, the RO assigned an effective date of service connection for depressive disorder of March 27, 1995, based on the date of receipt of the Veteran's claim.  


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for an initial rating of 70 percent, but no higher, for the service-connected depressive disorder, have been met for the period prior to March 8, 2017.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for an effective date earlier than March 27, 1995, for service connection for depressive disorder are not met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

As to the claim for a higher initial rating, the Veteran's appeal arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).   

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  He was afforded numerous VA examinations, including in May 1995, April 1999, July 2002, March 2005, June 2008, and October 2009, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his depressive disorder disability has worsened since the date of the most recent examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As for the Veteran's claim for an earlier effective date, in this case, the law and not the evidence are dispositive of the issue, so further VCAA duties do not arise.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Increased Rating

The Veteran seeks a rating in excess of 50 for the service-connected depressive disorder disability.  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).

Depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  The rating criteria provide that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology for the entire time frame on appeal prior to March 8, 2017, more nearly approximate symptoms associated with a 70 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating for the entire appeal period.  38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.

The Board finds that a disability rating greater than 70 percent is not appropriate for the period on appeal prior to March 8, 2017, because the Veteran does not have total social and occupational impairment.  During the entire period, the Veteran's depressive disorder has been manifested by symptoms such as nightmares, anxiety, difficulty sleeping, feelings of anger and irritability, depression, concentration and memory problems, occasional suicidal ideation, homicidal ideation, avoidance and isolation, and impairment of relationships with others, all resulting in deficiencies in most areas, but less than total social and occupational impairment.

The Board has reviewed the entire record, but will focus on the most pertinent evidence that describes whether the Veteran has total occupational and social impairment.  

The record clearly demonstrates that the Veteran has serious impairment from his service-connected depressive disorder.  However, he does not have gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  The evidence demonstrates that the Veteran has persistent difficulty with anger issues and irritability, but not that he was a persistent danger of hurting himself or others.  While there is evidence he threw a plate at his daughter, this one incident is reported to multiple VA examiners, suggesting that incidents involving danger to others did not persistently occur.  He reported aggressive feelings towards others, but the evidence does not demonstrate that he acted on these impulses or posed a persistent danger of doing so.  He reported suicidal ideations, but the suicidal attempts reference occurred before the period on appeal.  

The record demonstrates that the Veteran has difficulty with memory, for instance at the January 1999 psychological evaluation or June 2008 VA examination, but not that he forgot the names of close relatives or his own name.  The Veteran's thought process is impaired, as noted at the January 1999 psychological evaluation and June 2008 VA examination, but there has not been evidence of gross impairment of thought process.  For instance, at VA treatment starting in December 2009, the Veteran's thought content was noted to be normal, with no suicidal ideas or plan.  The Veteran has displayed poor insight and judgment, but has not shown persistent delusions or hallucinations.  He did report delusions in June 2008 and hallucinations in December 2009, but denied hallucinations or delusions in August 1995, April 1999, February 2005, April 2010, and November 2010.  The Veteran has been noted to struggle with activities of daily living, such as at the January 1999 evaluation or the June 2008 VA examination, but in March 2005 he was noted to be able to maintain basic activities of daily living and he has consistently presented with appropriate dress and hygiene.  Disorientation was noted in June 2008, but otherwise he has been oriented, for instance in August 1995, April 1999, February 2005, and December 2009.

The Veteran's representative's July 2016 brief highlights evidence in the record while arguing for a 100 percent rating.  The Board does not find the representative's arguments persuasive.  For instance, the representative correctly notes that a 100 percent rating can be assigned for severe memory loss, but then points to June 2008 VA examination showing moderate memory loss.  The representative points to assessments of the Veteran's labor capacity as "poor" or seriously impaired, but the Board notes that a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds that a 70 percent disability rating is consistent with poor labor capacity.  Poor labor capacity does not demonstrate the Veteran's depression results in total occupational impairment.  Further, the issue of whether the Veteran's service-connected disabilities prevent the Veteran from working is being remanded for further adjudication.  

Certainly, throwing a plate at his daughter or chasing her with a hammer constitutes grossly inappropriate behavior, but, as noted above, evidence of symptoms consistent with a 100 percent rating are isolated and not persistent.  For instance, he was noted to be disoriented in June 2008, but has consistently been found oriented at other encounters, he reported hallucinations in December 2009, but has otherwise denied them.  The evidence suggests that the severity of the Veteran's depression has waxed and waned, and although the Veteran may meet some of the criteria for a 100 percent rating at certain points on appeal, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed a 70 percent rating.  

In determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints, however, the Board also finds that the evidence of record reflects that the Veteran is not a credible historian.  The record shows that the Veteran gave conflicting information to VA examiners in May 1995 and August 1995 about his family life and upbringing.  He told one VA examiner that he was treated poorly by his aunt and uncle, but then months later he denied any problems with his aunt or uncle and instead reported problems with his stepmother.  At the March 2017 VA examination, he reported that his father gave him away to his aunt who he still loves.  See Cromer v. Nicholson, 19, Vet. App. 215 (2005) (finding a history, provided by a veteran that had varied over time was not credible).  The Veteran reported that his psychiatric problems were related to his work-related injuries when seeking disability benefits and also claimed to VA that his psychiatric problems are due to discrimination he experienced in service and related emotional disturbances during service when seeking service connection for a psychiatric disorder.  At the July 2002 VA examination, the VA examiner found that the Veteran behaved inappropriately with voluntarily exaggerated behavior, indicating that the Veteran had a secondary gain intention.  At the other VA examinations he did not show evidence of involuntary movements.  At the August 1995 VA examination he reported being unemployed since 1988, in April 1999 he indicated the date was 1986, and at the March 2017 VA examination he reported the date was 1984.  At the April 1999 VA examination he admitted to drinking and the June 2008 VA examiner noted he continued to drink despite mental and physical consequences, but he reported to the February 2009 private examiner that he had been sober for 17 years.  Thus, the Board finds the Veteran's reports of his level of symptomatology less persuasive, and finds the medical treatment records and evaluations more persuasive.  

The Board notes the presence of two assessments from Dr. C.M.Q. dated September 2014 and July 2016.  In these statements, Dr. C.M.Q. opined that the Veteran is "100 % disable[d]."  The opinion of Dr. C.M.Q. is probative, but not determinative of whether the Veteran has met the rating criteria for a 100 percent rating; such legal determinations are made by the Board according to the specific criteria established by VA regulations.  Dr. C.M.Q. referred to the inability of the Veteran to establish and maintain effective work and social relationships, disturbance of motivation and mood, depressed mood, having little interest or pleasure in doing things, feeling down, hopeless, and isolated, insomnia with nightmares, poor frustration tolerance, previous suicidal attempts, and a GAF score of 50.  The Board has already considered these symptoms in coming to the conclusion that the Veteran's symptoms warrant an increased rating.  However, the symptoms described by Dr. C.M.Q. and evaluated by the Board are consistent with a 70 percent rating for depression, not a 100 percent rating, for the reasons explained above.  Thus, the Board has weighed the probative value of Dr. C.M.Q.'s opinion that the Veteran is 100 percent disabled, but finds that such a conclusion is inconsistent with the evidence.  

In conclusion, the Board finds that the assignment of a 70 percent rating, but no higher, for the service-connected depressive disorder is warranted for the period on appeal prior to March 8, 2017.  


III.  Earlier Effective Date

The Veteran seeks an effective date earlier than March 27, 1995, for the grant of service connection for a depressive disorder.  

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2015).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree.  

The Veteran first applied for entitlement to service connection for a nervous condition in November 1990.  A February 1991 rating decision denied entitlement service connection for a nervous condition and the Veteran appealed that decision in April 1991.  The Board denied entitlement service connection for a nervous condition in a November 1994 decision.  The Veteran was notified of his rights to appeal within 120 days of the Board's decision.  The Veteran did not appeal and the Board's November 1994 decision denying entitlement to service connection for a nervous condition became final.  The Veteran's claim to reopen the issue of entitlement to service connection for a nervous condition was received March 27, 1995.  There is no evidence of a formal or informal claim for entitlement to service connection for a mental disability between the Board's final November 1994 decision and the Veteran's March 27, 1995, effective date.  

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

Based on this record, no effective date earlier than March 27, 1995, is warranted for service connection of the Veteran's depressive disorder.  As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial 70 percent rating, but not higher, prior to March 8, 2017, for service-connected depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to an effective date prior to March 27, 1995, for the grant of service connection for depressive disorder is denied. 


REMAND

On March 8, 2017, the Veteran underwent a VA examination to evaluate the current symptomatology of his depressive disorder.  The VA examiner opined that the Veteran's depressive disorder results in only occupational and social impairment due to mild or transient symptoms.  But then the VA examiner noted that the Veteran's symptoms include near continuous panic or depression, ideas of hurting himself all the time, concentration difficulties, and sleep difficulties.  The VA examiner also found that the Veteran could not manage his own financial affairs.  This conclusion conflicts with the opinion that the Veteran's symptoms are only mild or transient.  Further, the RO determined in July of 2017 that the Veteran was not competent to handle disbursement of funds.  Thus, a new VA examination is necessary to more fully develop the current nature of the Veteran's symptoms.   

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of a rating claim when TDIU is raised by the record.  The Veteran applied for TDIU in April 2016 and as the Veteran's representative pointed out in July 2016, a TDIU claim is part and parcel to his claim for an increased rating for depressive disorder.  The RO denied the Veteran's claim for TDIU in May 2016.  However, as the Board is granting an increased rating for the period prior to March 8, 2017, the RO should readjudicate the issue of TDIU taking into consideration the Veteran's newly assigned increased rating.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current nature and severity of the service-connected depressive disorder.  The VA examiner should review the claims folder and note such review.  The VA examiner should note review of the Veteran's statements, the VA treatment records, the March 2017 VA examination, and the July 2017 rating decision finding the Veteran not competent to handle his own funds.  All indicated tests should be conducted.  

Thereafter, a thorough psychological examination should be conducted.  The examiner should clearly report the extent of the Veteran's psychiatric disability in accordance with the applicable VA rating criteria, to include noting any occupational and social impairment.  The VA examiner should specifically address the VA treatment records, the March 2017 VA examination finding only mild or transient symptoms, and the July 2017 rating decision finding the Veteran not competent to handle disbursement of funds.  

3.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine whether further development is warranted for a TDIU for the entire period on appeal, to include any necessary VA examinations.  The AOJ should take any additional development as deemed necessary.

4.  After the above development has been completed, adjudicate the Veteran's claims, including the TDIU claim.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


